Case: 14-60653      Document: 00513068315         Page: 1    Date Filed: 06/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 14-60653                              June 5, 2015
                                                                              Lyle W. Cayce
RICHARD OHENDALSKI; KAY OHENDALSKI,                                                Clerk


              Petitioners - Appellants

v.

COMMISSIONER OF INTERNAL REVENUE,

              Respondent - Appellee




                               Appeal from the Decision
                           of the United States Tax Court
                                    No. 19021-12


Before REAVLEY, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Taxpayers appeal the Tax Court’s judgment based on the settlement of
the parties and contest the computation of taxes because not in accord with
that settlement. No alternative computations, except for the incorrect zero
denial of a tax, was ever explained and proposed. They have had many full
opportunities to resolve any error in the taxes they owe or in this judgment,
and have always avoided those opportunities. Their argument now, about


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60653    Document: 00513068315     Page: 2   Date Filed: 06/05/2015



                                 No. 14-60653
their settlement as the consequence of their attorney’s ineffectiveness, fits
their defense of hide and go seek.
      The pending motion is dismissed as moot.
      JUDGMENT AFFIRMED.




                                      2